DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on March 4th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on March 4th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 9-15, with respect to the rejections of claims under 35 U.S.C. § 102 (a)(1) and/or 35 U.S.C. § 103 (a) have been fully considered and are mood. The Examiner contacted the Applicant’s Attorney to request for a proposed amendment to amend the limitation “direct contact” to “physical contact” for describing the connection electrode physically and directly contacting with at least two second electrodes as the Applicant’s argument presented. The Applicant agreed and approved the Examiner’s amendment. Therefore, the rejections of the claims have been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on March 27th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and device and species.  Claims 8-10, 12-18, directed to non-elected Species and non-elected invention are no longer withdrawn from consideration because claims 8-10 and claim 12 is now amended to include all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Joshua B. Goldberg (Reg. No. 44,126) on March 25th, 2021. 
The application has been amended as follows: 
In the claim: 
In claim 1, lines 12, change “direct” to “physical”.
In claim 3, line 3, change “direct” to “physical”.
In claim 12, lines 1-2, change “the display panel of claim 1” to “a display panel”.
In claim 12, line 13, change “direct” to “physical”.
In claim 13, line 2, change “a second” to “the second”.
In claim 16, line 3, change “a first” to “the first”.
In claim 17, line 3, change “a first” to “the first”.
In claim 18, line 3, change “a first” to “the first”.

Allowable Subject Matter
Claims 1-18 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance: the connection electrode is inside the opening, and is in physical contact with at least two second electrodes of at least two organic light emitting diodes in the at least two adjacent pixel regions such that the at least two second electrodes at positions adjacent to the opening are electrically coupled to each other via the connection electrode as recited in claim 1; and the connection electrode material is arranged in the opening to be in physical contact with at least two second electrodes of at least two organic light emitting diodes in the at least two adjacent pixel regions such that the at least two second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CUONG B NGUYEN/
Examiner, Art Unit 2818